DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant originally submitted Claims 1-8 in the application. In the previous response, the Applicant amended Claims 1-3, 8, added new Claim 9, 10-11 and cancelled Claim 6. In the present response, the Applicant, amended Claims 1 and 8. Accordingly, Claims 1-5 and 7-11 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 09/17/2021, with respect to rejection of Claim 1 and 8 under 35 U.S.C. § 103 have been fully considered but are moot in light of the new grounds of rejection set forth below, necessitated by Applicant amendment to Claim 1.
Claim Objections
Claim 8 is objected to because of the following duplicate claim limitation informalities: 
● In Claim 8, Lines 12-13, the limitation of “wherein the projection has a height that is less than or equal to a thickness of the metal substrate of the circuit board” is substantially equivalent to the base Claim 1 limitations of “the projection having a height that is less than or equal to a thickness of the metal substrate of the circuit board”.
Examiner suggest deleting the repeated limitation from the dependent Claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The phrase “the projection having a height that is less than or equal to a thickness of the metal substrate of the circuit board” is not defined by specification and Figs 1, 2 and 4 of the instant application do not provide a clear support for the projection having an equal height to that of metal substrate. 
	Specification [0013] specifies that “The projection thereby has a height, which is approximately equal to the thickness of the metal substrate”.
	Drawings Figs 1, 2 and 4 clearly illustrate the projection having less thickness to that of metal substrate.
	The written description requirement. 35 USC §112(a) requires that specification shall contain a written description of the invention, and of the manner and process of making and using It, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
	Claims 2-5, 7-11 are rejected since they depend from claim 1 and thus inherit the deficiencies therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao et al (US 8,240,882) in view of Erchak et aI (US 2007/0267642). 
	Regarding Claim 1, Liao (In Fig 10) discloses a circuit board heat sink structure (202) comprising: 
a circuit board (22), the circuit board comprising a metal substrate (227), an insulation layer (221) and a conductor layer (222), (Fig 10); 
a metallic heat sink (31), the circuit board (22) being arranged on the heat sink (31) such that the metal substrate (227) contacts a locating face (311) of the heat sink (31); and 

However Liao does not disclose wherein the projection having a height that is less than or equal to a thickness of the metal substrate of the circuit board.
Instead Erchak (In Figs 1A-1B) teaches wherein the projection (110) having a height that is less than or equal (¶ 30, II. 8-11) to a thickness of the metal substrate (104), (¶ 30, II. 1-8) of the circuit board (150), (¶ 27, II. 1-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak with the projection having a height that is equal to that of metal substrate of the circuit board, because reducing the height of projection would reduce the overall thickness of the module since the projection would no longer protrude past the top circuit layer of the module while providing a flush mount and substantially level surface facilitating attachment of the electronic chip to the module (Erchak, ¶ 30, II. 8-11).
Regarding Claim 10, Liao in view of Erchak discloses the limitations of claim 1, however Liao (In Fig 10) further discloses wherein the circuit board (22) is a stacked layer structure such that the insulation layer (221) is stacked on top of an upper surface of the metal substrate (227) and the conductor layer (222) is stacked on top of an upper surface of the insulation layer (221), (Fig 10).  
Claims 2-5, 8 and 11 are rejected under 35 U.S.C. § 103 as being patentable Liao in view Erchak and further in view of Bi (US 2013/0298396). 
Regarding Claim 2, Liao in view of Erchak discloses the limitations of claim 1, however Liao as modified does not disclose wherein the defined metallic contact is formed by pressing the material of the heat sink with the material of the metal substrate.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) is formed by pressing the material of the heat sink (6) with the material of the metal substrate (5), (¶ 35, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak and further with Bi with metallic contact being formed by pressing the material of the heat sink with the material of the metal substrate to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 3, Liao in view of Erchak and further in view of BI discloses the limitations of claim 2, however Bi (In Figs 1-2) further discloses wherein the pressing is formed between the projection and the opening (¶ 35, II. 1-7).
Regarding Claim 4, Liao in view of Erchak and further in view of Bi discloses the limitations of claim 3, however Bi (In Figs 1-2) further discloses wherein the pressing between the projection (8) and the opening (7) is formed by a plastic deformation introduced in the projection (¶ 35, II. 1-7).
Regarding Claim 5, Liao in view of Erchak discloses the limitations of claim 1, however Liao as modified does not disclose wherein the defined metallic contact between the material of the heat sink and the material of the metal substrate is formed by a solder, so that the defined metallic contact is formed indirectly via the solder.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) between the material of the heat sink (6) and the material of the metal substrate (5) is formed by a solder (¶ 34, II. 1-6), so that the defined metallic contact is formed indirectly via the solder (¶ 34, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak and further with Bi with metallic contact between the heat sink and metal substrate formed by solder so that defined metallic contact formed indirectly by solder to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 8, Liao in view of Erchak discloses the limitations of claim 1, however where Liao (In Fig 10) further discloses wherein a method comprising: 

forming the opening (223) in the circuit board (22) to extend entirely through each of the metal substrate (227), the insulation layer (221) and the conductor layer (222); 
arranging the circuit board (22) on the locating face (311) of the heat sink (31) so that the opening (223) is made to overlap with the projection (312).
However Liao does not disclose wherein the projection has a height that is less than or equal to a thickness of the metal substrate of the circuit board.
Instead Erchak (In Figs 1A-1B) teaches wherein the projection (110) has a height that is less than or equal (¶ 30, II. 8-11) to a thickness of the metal substrate (104), (¶ 30, II. 1-8) of the circuit board (150), (¶ 27, II. 1-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak with the projection having a height that is equal to that of metal substrate of the circuit board to benefit from providing a flush mount and substantially level surface facilitating attachment of the electronic package to the circuit board (Erchak, ¶ 30, II. 8-11).
However Liao as modified does not disclose forming the defined metallic contact between the material of the heat sink and the material of the metal substrate, either by pressing the projection of the heat sink to deform the material of heat sink in a radial direction towards the metal substrate or indirectly by introducing solder in the opening.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak and further with Bi with forming the defined metallic contact between the heat sink and metal substrate by pressing the heat sink with metal substrate to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 11, Liao in view of Erchak and further in view of Bi discloses the limitations of claim 8, however Lia (In Fig 10) further discloses wherein the circuit board (22) is a stacked layer structure such that the insulation layer (221) is stacked on top of an upper surface of the metal substrate (227) and the conductor layer (222) is stacked on top of an upper surface of the insulation layer (221), (Fig 10).
Claims 7 and 9 are rejected under 35 U.S.C. § 103 as being patentable over Liao in view of Erchak further in view of Bi and further in view of Kim (US 2015/0257249).
Regarding Claim 7, Liao in view of Erchak and further in view of Bi discloses the limitations of claim 5, however Liao as modified does not disclose wherein the solder is introduced into a radially circumferential space between the projection and the opening.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liao with Erchak further with Bi and further with Kim with solder in radially circumferential space between the projection and the opening to benefit from maximizing the surface area for paths of heat transfer to conduct heat between the substrate and the heat sink (Kim ¶ 131, II. 23-24).
Regarding Claim 9, Liao in view Erchak further in view of Bi and further in view of Kim discloses the limitations of claim 7, however Kim (In Figs 6-7) further teaches wherein the solder (¶ 137, II. 6-11) partially files the opening (opening within 201), such that a height of the solder within the opening is less than the thickness of the circuit board (height of 41 is less than the height 201).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835     

/ZACHARY PAPE/Primary Examiner, Art Unit 2835